INGRAHAM, J.
I concur in the result. I think that, under section 1268 of the Code of Civil Procedure, an application to cancel the lien of a judgment, based upon the discharge in bankruptcy of the judgment debtor, must be made by the bankrupt. This section gives the bankrupt a personal right to have the lien of a judgment which, but for the discharge, would be a lien upon real estate, canceled; and there is no authority to cancel such a lien, except on application of the bankrupt. I do not think, however, that this judgment ever was a lien on the property described in the moving papers. The section provides that after his discharge a judgment against a bankrupt shall not be a lien on real property acquired by him subsequent to the discharge, and under this provision the judgment in question was not a lien upon the real property of the moving party. If the judgment was not a lien, there was nothing for the court tp do, as it could not discharge a lien which did not exist.